Alvey, C. J.,
delivered the opinion of the Court.
When this case was here before on the appeal ’ of the present appellee Curtis, (59 Md., 131,) and on very much the same state of record as the present appeal, this Court held, that in regard to the 10,000 bushels of barley, the subject-matter of the present contention, the contract between the parties, as evidenced by the correspondence, was that Gibney bound himself to pay to Curtis 87 cents per bushel net for the barley, and to accept and pay the drafts of the latter, at five days, for the same, without regard to the sale of the barley made by him to Strauss, or the prices or terms of payment as agreed on between himself and Strauss. It was also held, that, assuming that the contract with Strauss was made by Gibney as agent or factor, and that Curtis dealt with him in that capacity only, he had no legal right to retain the money of Curtis as a margin or security for the performance of the contract on the part of Curtis, there being no such stipulation in the contract, and no evidence of any custom or usage binding on Curtis to justify it. It was further held, that Gibney’s failure to remit to Curtis the proceeds in his hands arising from the sale of the barley, according to the *198terms of his contract with Curtis, the latter was not bound to make further consignments of the 10,000 bushels of barley to the former ; and that, consequently, Curtis could not be held liable for the loss incurred by Gibney growing-out of the sale to Strauss.
The Court, in considering the question whether Gibney was acting in the transaction as agent or factor, or whether he dealt with Curtis as vendee of the bai’ley, refer approvingly to the case of White, Exparte, L. R., 6 Ch. App., 397. In that case it was held by the English Court of Appeal, that a person to whom goods are consigned to be sold, and who is at liberty to sell them at any price and on any terms he pleases, he paying a fixed price for them to the owner, is not an agent, but a vendee. And this Court, after referring to that case, and quoting a passage from the opinion of one of the Lord Justices, proceed to say:
“We consider these to be sound views, and if applied to the cases before us, they would be conclusive against the rights now claimed by the appellee, Gibney; but it is not necessary for us to rest our decision on that ground. Assuming that the contract with Strauss was made by the appellee as agent or factor, and that the appellant dealt with him in that capacity only, it is very clear that he had no legal right to retain the money of the appellant, as a margin or security for the performance of the contract on the part of the appellant, Curtis. Such a stipulation is not found in the contract, and there is no evidence of any custom binding upon the appellant to justify it. It is equally clear that upon his failure to remit to the appellant the proceeds in his hands, arising from the sale of the barley, according to the terms of his contract with the appellant, the latter was not bound to make further consignments to him.” And in support of this latter proposition are cited several authorities, among which is the case of Withers vs. Reynolds, 2 B. & Ad., 882, in which *199one person agreed to supply another with straw to be delivered at the latter’s premises,- at the rate of three loads in a fortnight, during a specified time ; and the purchaser agreed to pay a certain sum per load for each load of straw so delivered on his premises, during the specified period. After the straw had been supplied for some time the purchaser refused to pay for the last load delivered, and insisted on always keeping one payment in arrear. But the Court of King’s Bench held, that, according to the true effect of the agreement, each load was to be paid for on delivery, and that on the purchaser’s refusal so to pay for the straw as delivered, the seller was not bound to send any more. And that case was approved and followed in the recent case of Bloomer vs. Bernstein, et al., L. R., 9 C. P., 588.
In the case before us, Gibney, the present appellant, positively refused to remit the proceeds of the sale of the three car loads of the barley received by him, but claimed to hold the same as margin or security for future deliveries by Curtis. This it was held on the former appeal, as we have already stated, Gibney was not warranted in doing by the terms of the contract under which he received the barley from Curtis.
On the reversal of the judgments and remanding the cases for new trials, Gibney obtained leave and amended the declaration in his case against Curtis; and he inserted an additional count, whereby he declared that he, the plaintiff, purchased of the defendant, at a fixed price, ten thousand bushels of barley, to be delivered in Baltimore by the defendant, and to be paid for in a limited time, according to the custom of the business of buying and selling grain; and that, after the purchase, barley advanced in price, and the plaintiff offered, and was willing to pay the purchase money within the time limited, in accordance with the custom of the business of buying and selling grain, but the defendant refused to deliver the barley so contracted to be delivered.
*200The contract for the delivery of the barley is contained in the letter of Gibney to Curtis, of the 10th of Nov. 1880, subsequently adopted by Curtis, and in which there is no reference to custom whatever. By this letter Gibney said to Curtis, We have “sold your ten thousand to net you your price, 87 cents, which' we consider a good sale. We sold it by average sample, to be like last shipments. Now, when you ship this barley, would like you to do as all our other customers do, say,, draw five day drafts on us, we accept same and pay them when due, giving barley time to get here, and get up account, when draft becomes due. By so doing you will oblige us.” 59 Md., 137. This is the contract that was construed by this Court on the former appeal, and which, by its terms, was held to entitle Curtis to full payment for the barley, at the price agreed on, as the barley was delivered to Gibney.
At the trial on the remand of the cases, Gibney, in support of his contention as to the meaning of the contract, and to avoid the construction thereof adopted by this Court, offered to prove that when a sale of grain, in quantities of 1000 bushels and more, is made to a merchant in the City of Baltimore, to be delivered within a limited time, and after such sale, and before delivery of the whole, grain advances in price, there is a uniform, well established custom in that city, which permits the vendee to exact a reasonable sum of money, as margin, from the vendor, if none of the grain has been delivered; and if part has been delivered, such custom enables the vendee to retain in his hands a reasonable sum of money, the proceeds of sales made, as margin or security for future deliveries. Tliere was an offer to prove a similar custom in relation to the dealing between an agent or factor and his principal. These offers the Court below- rejected; and that ruling forms the principal ground of the present appeal.
Without reference to the manner in which the proffer of the proof was made, this Court is decidedly of opinion that • *201the Court below was correct in its ruling. As we have seen, the contract, in respect to the mode and time of payment for the barley that might be consigned to the appellant, Gribney, was, that he should pay for it as delivered, by the acceptance of five day drafts, to be paid when due. This was an express term of the contract, without any reservation or qualification whatever. The appellant was therefore bound to account and pay for the barley as received from the appellee, immediately after the expiration of five days from the receipt of the evidence of the consignment, or actual receipt of the barley. Eo evidence of custom or usage was admissible to alter or modify this express provision of the contract. The purpose of the evidence of custom was to incorporate an additional provision or term in the contract, and that too in respect to a matter for which the contract had expressly provided. The terms of the contract are neither ambiguous nor technical, and therefore did not require the aid of any established custom or usage to ascertain their true meaning. Usage may, in certain cases, for the purpose of ascertaining and explaining the meaning and intention of the parties to a contract, whether written or verbal, be proved; but it is never admissible whore it is inconsistent with the terms of the contract, or the apparent intention of the parties. As has been well said, usage may be admissible to explain what is doubtful, but never to contradict what is plain. In the case of Oelricks vs. Ford, 28 How., 49, and in a similar case between the same parties, in 21 Md., 489, there were written contracts for the delivery of a certain number of barrels of flour at a given price, deliverable within a specified time, at the seller’s option. The purchasers made proffer of evidence to prove the existence of an usage whereby they might call for a reasonable amount of money to be put up as margin, to secure the punctual delivery of the flour within the time specified. But, in both of those cases, it was held, first, that the evidence offered was too *202indefinite and conflicting to establish the existence of any certain and uniform usage in the trade; and, secondly, that, assuming the existence of the usage attempted to he shown, the evidence was inadmissible to affect the construction of the contracts, there being no ambiguity or doubt in the terms of the writing. Those cases were well considered, and thej^ would seem to be quite conclusive of the present. See, also, case of Barnard vs. Kellogg, 10 Wall, 383, 390.
By the proffer made in this case, the appellant proposed to show, that, by the usage, the vendee of grain is permitted to exact of the vendor a reasonable sum of money, as margin, or to retain in his hands a reasonable sum, as margin, to secure future deliveries. But the difficulty is, if this were a case for the admission of evidence of usage, that the usage offered to be proved furnishes no rule by which a reasonable margin may be determined. What a jury in one case might consider reasonable, another jury in a similar case might consider very unreasonable. It is essential to the validity of an usage, that it be uniform and certain. The usage in question would seem to be liable to great variation in the amount of the margin allowed to be demanded. Strauss, the purchaser of the 10,000 bushels of barley from the appellant, demanded and received of the latter a margin of $600, in the form of a note; while the appellant claims the right to retain in his hands, as margin or security from the appellee, under the same usage, the sum of $1,496.46 for the delivery of the remainder of the same 10,000 bushels of harley. This would certainly not indicate either uniformity or certainty in the application of the supposed usage. ¿In no aspect, therefore, in which the proffered evidence of usage could he considered, would it be admissible.
The offer to prove that sometime before the contract between the appellant and appellee in respect of the 10,000 bushels of barley, the latter had contracted to sell the *203same barley to Denmead for 81 cents per bushel, was properly rejected, as being res inter alios acia, and wholly irrelevant. The contract with Denmead may have been abandoned or rescinded, or, for aught that appears, may have been fulfilled by the delivery of other 10,000 bushels of barley. The Court below was clearly right in rejecting the evidence. And as to the prayers ruled upon by the Court, we discover no error in refusing the one offered by the appellant, nor in granting the two offered by the appellee. We must, therefore, affirm the judgments.
(Decided 11th January, 1884.)

Judgments affirmed.